Exhibit 10.6

EXECUTION VERSION

INDEMNIFICATION AGREEMENT

between

AMBAC ASSURANCE CORPORATION,

as Insurer,

and

DEUTSCHE BANK SECURITIES INC.,

as Underwriter

Dated as of December 6, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

  

Definitions

   1

Section 2.

  

Representations and Warranties of Ambac

   3

Section 3.

  

Representations, Warranties and Agreements of the Underwriter

   4

Section 4.

  

Indemnification

   5

Section 5.

  

Indemnification Procedures

   5

Section 6.

  

Contribution

   6

Section 7.

  

Miscellaneous

   6

 

i



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (as may be amended, modified or supplemented from time
to time, this “Agreement”) dated as of December 6, 2006 by and among AMBAC
ASSURANCE CORPORATION, as Insurer (“Ambac”), and DEUTSCHE BANK SECURITIES INC.
as Underwriter (the “Underwriter”) named in the Underwriting Agreement referred
to herein.

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Indenture and the Insurance Agreement.
For purposes of this Agreement, the following terms shall have the meanings
provided below:

“Agreement” means this Indemnification Agreement, as amended from time to time.

“Ambac Agreements” means this Agreement and the Insurance Agreement.

“Ambac Information” has the meaning provided in Section 2(h) hereof.

“Ambac Party” means any of Ambac, its subsidiaries and Affiliates, and any
shareholder, director, officer, employee, agent or “controlling person,” within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, of any of the foregoing.

“Ambac Policy” means the Note Guaranty Insurance Policy No. AB1053BE dated
December 14, 2006, including any endorsements thereto, issued by Ambac to the
Indenture Trustee with respect to the Notes, for the benefit of the Holders.

“Class A-1 Notes” means the Class A-1 5.34% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Class A-2 Notes” means the Class A-2 5.15% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Class A-3 Notes” means the Class A-3 5.01% Asset Backed Notes, issued pursuant
to the Indenture and substantially in the form attached as an Exhibit to the
Indenture.

“Closing Date” means December 14, 2006.

“Date of Issuance” means the date on which the Ambac Policy is issued as
specified therein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Federal Securities Laws” means the Securities Act, the Exchange Act, the U.S.
Trust Indenture Act of 1939, the U.S. Investment Company Act of 1940 and the
U.S. Investment Advisers Act of 1940, each as amended from time to time, and the
rules and regulations in effect from time to time under such Acts.

“Holder” has the meaning given thereto in the Ambac Policy.

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 4 hereof.

 

1



--------------------------------------------------------------------------------

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.

“Indenture” means the Indenture dated as of December 1, 2006 between the Issuing
Entity and Deutsche Bank Trust Company Americas, as Indenture Trustee and Trust
Collateral Agent, as the same may be amended or supplemented from time to time.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, a national
banking association, not in its individual capacity but as Indenture Trustee
under the Indenture, or any successor Indenture Trustee under the Indenture.

“Insurance Agreement” means that certain Insurance and Indemnity Agreement,
dated as of December 14, 2006, among Ambac, the Issuing Entity, the Servicer,
the Seller and the Indenture Trustee, in regard to the Notes, as such agreement
may be amended, modified or supplemented from time to time.

“Losses” means (a) any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) of any nature incurred by the party
entitled to indemnification or contribution hereunder, to the extent not paid,
satisfied or reimbursed from funds provided by any other Person other than an
Affiliate of such party (provided that the foregoing shall not create or imply
any obligation to pursue recourse against any such other Person), plus
(b) interest on the amount paid by the party entitled to indemnification or
contribution from the date of such payment to the date of payment by the party
who is obligated to indemnify or contribute hereunder at the statutory rate
applicable to judgments for breach of contract.

“Offering Document” means, taken together, the Prospectus Supplement, dated
December 6, 2006 (the “Prospectus Supplement”), and the Prospectus, dated
November 17, 2006, of the Issuing Entity, in respect of the offering and sales
of the Notes, any amendment or supplement thereto, and any other offering
document in respect of the Notes that makes reference to the Ambac Policy.

“Notes” means the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations promulgated thereunder, as amended
from time to time.

“Seller” means UPFC Auto Financing Corporation.

“Transaction” means the transactions contemplated by the Transaction Documents.

“Transaction Documents” means this Agreement, the Insurance Agreement, the
Underwriting Agreement, the Sale and Servicing Agreement, the Certificate of
Trust, the Trust Agreement, the Sale Agreement, the Indenture and the Spread
Account Agreement and all other documents and certificates delivered in
connection therewith except for the Ambac Policy.

“Underwriter” means Deutsche Bank Securities Inc.

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

2



--------------------------------------------------------------------------------

“Underwriter Information” means the information furnished by the Underwriter in
writing expressly for use in the Offering Document and included in the table
following the second paragraph of text and the third, fourth, fifth, sixth and
seventh paragraphs of text under the caption “Underwriting” in the Prospectus
Supplement.

“Underwriting Agreement” means the Underwriting Agreement, dated December 6,
2006 between the Underwriter, the Seller and the Servicer with respect to the
offer and sale of the Notes, as amended, modified or supplemented from time to
time.

“Underwriting Party” means, with respect to each Underwriter, any of the
following: such Underwriter, its parent, subsidiaries and Affiliates and any
shareholder, director, officer, employee, agent or “controlling person,” within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, of any of the foregoing.

Section 2. Representations and Warranties of Ambac. Ambac represents, warrants
and agrees as follows as of the Closing Date:

(a) Organization and Licensing. Ambac is a stock insurance corporation duly
organized, validly existing and in good standing under the laws of the State of
Wisconsin.

(b) Corporate Power. Ambac has the corporate power and authority to issue the
Ambac Policy and execute and deliver this Indemnification Agreement and all
other Transaction Documents to which Ambac is a party and to perform all of its
obligations hereunder and thereunder.

(c) Authorization; Approvals. All proceedings legally required for the
execution, delivery and performance of the Ambac Policy, this Indemnification
Agreement and all other Transaction Documents to which Ambac is a party have
been taken and all licenses, orders, consents or other authorizations or
approvals of Ambac’s Board of Directors or stockholders or any governmental
boards or bodies legally required for the enforceability of the Ambac Policy,
this Indemnification Agreement and all other Transaction Documents to which
Ambac is a party have been obtained or are not material to the enforceability of
the Ambac Policy, this Indemnification Agreement and all other Transaction
Documents to which Ambac is a party.

(d) Enforceability. The Ambac Policy, when issued, will constitute, and this
Indemnification Agreement and all other Transaction Documents to which Ambac is
a party constitutes, legal, valid and binding obligations of Ambac, enforceable
in accordance with their respective terms, subject to insolvency,
reorganization, moratorium, receivership and other similar laws affecting
creditors’ rights generally and by general principles of equity and subject to
principles of public policy limiting the right to enforce the indemnification
provisions contained therein and herein, insofar as such provisions relate to
indemnification for liabilities arising under Federal Securities Laws.

(e) No Conflict. The execution by Ambac of the Ambac Policy, this
Indemnification Agreement and all other Transaction Documents to which Ambac is
a party will not, and the performance of the provisions thereof and hereof will
not, conflict with or result in a breach of any of the terms, conditions or
provisions of the Restated Articles of Incorporation or By-Laws of Ambac, or any
restriction contained in any contract, agreement or instrument to which Ambac is
a party or by which it is bound or constitute a default under any of the
foregoing which would materially and adversely affect its ability to perform its
obligations under the Ambac Policy, this Indemnification Agreement or any other
Transaction Documents to which Ambac is a party.

(f) Exempt from Registration. The Ambac Policy, when issued, will be exempt from
registration under the Securities Act.

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

3



--------------------------------------------------------------------------------

(g) Financial Information. As of the date of the Offering Documents, the
consolidated financial statements of Ambac Assurance Corporation and
subsidiaries as of December 31, 2005 and 2004 and for each of the years in the
three-year period ended December 31, 2005, prepared in accordance with U. S.
generally accepted accounting principles, included in the Annual Report on Form
10-K of Ambac Financial Group, Inc. (which was filed with the Securities and
Exchange Commission (the “Commission”) on March 13, 2006; Commission File
No. 1-10777), the unaudited consolidated financial statements of Ambac Assurance
Corporation and subsidiaries as of March 31, 2006 and for the three-month
periods ended March 31, 2006 and 2005 included in the Quarterly Report on Form
10-Q of Ambac Financial Group, for the three-month period ended March 31, 2006
(which was filed with the Commission on May 10, 2006), Ambac Financial Group’s
Current Report on Form 8-K dated and filed on April 26, 2006; Ambac Financial
Group’s Current Report on Form 8-K dated and filed on July 26, 2006; Ambac
Financial Group’s Current Report on Form 8-K dated July 25, 2006 and filed on
July 26, 2006; Ambac Financial Group’s Current Report on Form 8-K dated and
filed on October 25, 2006; the unaudited consolidated financial statements of
Ambac Assurance Corporation and subsidiaries as of June 30, 2006 and for the
three – and six – month periods ended June 30, 2006 and 2005 included in the
Quarterly Report on Form 10-Q of Ambac Financial Group, for the three-month
period ended June 30, 2006 (which was filed with the Commission on August 9,
2006), and the unaudited consolidated financial statements of Ambac Assurance
Corporation and subsidiaries as of September 30, 2006 and for the three – and
nine – month periods ended September 30, 2006 and 2005 included in the Quarterly
Report on Form 10-Q of Ambac Financial Group, for the three-month period ended
September 30, 2006 (which was filed with the Commission on November 8, 2006) as
they relate to Ambac Assurance Corporation, fairly present in all material
respects the financial condition of Ambac as of such dates and for the periods
covered by such statements in accordance with accounting principles generally
accepted in the United States of America.

Since September 30, 2006, there has been no material change in such financial
condition of Ambac that would materially and adversely affect its ability to
perform its obligations under the Ambac Policy.

(h) Ambac Information. The Ambac Information included in the Offering Document
is limited and does not purport to provide the scope of disclosure required to
be included in a prospectus with respect to a registrant in connection with the
offer and sale of securities of such registrant registered under the Securities
Act. Within such limited scope of disclosure, however, as of the date of the
Offering Document, the Ambac Information does not contain an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. As used herein “Ambac Information” means the information furnished
by Ambac in writing expressly for use in the Offering Document and is limited to
the information included under the headings “The Insurer” and “The Policy” in
the Prospectus Supplement.

Section 3. Representations, Warranties and Agreements of the Underwriter. The
Underwriter represents, warrants and agrees as follows:

(a) It will make offers and sales of the Notes in compliance with all legal
requirements and only as described in the Offering Document and the Underwriting
Agreement.

(b) It will not use, or distribute to any Person for use, or permit the use of,
any Offering Document in connection with the offer and sale of the Notes unless
such Offering Document includes or incorporates by reference such information
relating to Ambac as has been furnished by Ambac for inclusion therein and the
information therein or incorporated by reference therein concerning Ambac has
been approved by Ambac in writing. It will not include any information relating
to Ambac except as furnished by Ambac. Ambac hereby consents to the inclusion of
the Ambac Information in the Offering Document.

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

4



--------------------------------------------------------------------------------

Section 4. Indemnification.

(a) Ambac agrees, upon the terms and subject to the conditions provided herein,
to pay and protect, indemnify, defend and save harmless the Underwriter Parties
against any and all Losses of any nature arising out of or by reason of (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Ambac Information, (ii) any omission or alleged omission to state a material
fact required to be stated, or necessary to make the statements, in light of the
circumstances under which they were made, not misleading, in the Ambac
Information or (iii) a breach of any of the representations, warranties or
agreements of Ambac contained in Section 2 hereof.

(b) The Underwriter hereby agrees to pay and protect, indemnify, defend and save
harmless each Ambac Party against any and all Losses of any nature arising out
of or by reason of (i) any untrue statement or alleged untrue statement of a
material fact contained in the Underwriter Information, (ii) any omission or
alleged omission to state a material fact required to be stated, or necessary to
make the statements, in light of the circumstances under which they were made,
not misleading, in the Underwriter Information or (iii) a breach of any of the
representations, warranties or agreements of such Underwriter contained in
Section 3 hereof.

(c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.

(d) The indemnity agreements contained in this Section 4 shall be in addition to
any liability which any Indemnifying Party may otherwise have to an Indemnified
Party.

Section 5. Indemnification Procedures. In the event that any action or
regulatory proceeding shall be commenced or claim asserted which may entitle an
Indemnified Party to be indemnified under this Agreement, such party shall give
the Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof; provided, however,
that the failure to notify the Indemnifying Party shall not relieve it from any
liability it may have to an Indemnified Party. If any such action or claim shall
be brought against an Indemnified Party, and it shall notify the Indemnifying
Party thereof, the Indemnifying Party, upon the request of the Indemnified
Party, shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and shall pay the fees and disbursements of such
counsel related to such proceeding. The Indemnified Party will have the right to
employ its own counsel in any such action in addition to the counsel retained by
the Indemnifying Party for the benefit of the Indemnified Party, but the fees
and expenses of such counsel will be at the expense of such Indemnified Party,
unless (a) the employment of counsel by the Indemnified Party at the
Indemnifying Party’s expense has been authorized in writing by the Indemnifying
Party, (b) the Indemnifying Party has not in fact employed counsel reasonably
satisfactory to the Indemnified Party within a reasonable time after receiving
notice of the commencement of the action, or (c) the named parties to any such
action or proceeding (including any impleaded parties) include both the
Indemnifying Party and one or more Indemnified Parties, and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them (it being understood, however, that
the Indemnifying Party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys at any time for all Issuing Entity Parties, one
such firm for all Underwriter Parties and one such firm for all Ambac Parties,
as the case may be, in addition to local counsel (if necessary), which firm
shall be designated in writing by the Underwriter in respect of the Underwriter
Parties and by Ambac in respect of the Ambac Parties), in each of which cases
the fees and expenses of counsel will be at the expense of the Indemnifying
Party and all such fees and expenses will be reimbursed promptly as they are
incurred. The Indemnifying Party shall not be liable for

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

5



--------------------------------------------------------------------------------

any settlement of any such claim or action unless the Indemnifying Party shall
have consented thereto or be in default in its obligations hereunder. Any
failure by an Indemnified Party to comply with the provisions of this Section
shall relieve the Indemnifying Party of liability only if such failure is
prejudicial to the position of the Indemnifying Party and then only to the
extent of such prejudice.

Section 6. Contribution.

(a) To provide for just and equitable contribution if the indemnification
provided by an Indemnifying Party is determined to be unavailable or
insufficient to hold harmless any Indemnified Party in respect of any Losses
referred to in Section 4, such Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses (i) in such
proportion as shall be appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, with respect to the matter that resulted in such Losses or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative fault
referred to in clause (i) above but also the relative benefits received by each
of such parties from the offering of the Notes, as well as any other relevant
equitable considerations; provided, however, that an Indemnifying Party shall in
no event be required to contribute to all Indemnified Parties an aggregate
amount in excess of the Losses incurred by such Indemnified Parties resulting
from the breach of representations, warranties or agreements contained in this
Agreement.

(b) The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any representations,
warranties or agreements contained in this Agreement relates to information
supplied by, or action within the control of, the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge access to
information and opportunity to correct or prevent such breach. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 6 were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein.

(c) The parties agree that Ambac shall be solely responsible for the Ambac
Information, the Underwriter shall be solely responsible for the Underwriter
Information and that the balance of the Offering Document shall be the
responsibility of the Issuing Entity and the Seller.

(d) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

Section 7. Miscellaneous.

(a) Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

 

If to Ambac:    Ambac Assurance Corporation    One State Street Plaza    New
York, New York 10004    Attention: Structured Finance Department—ABS    Telecopy
No.: (212) 208-3547    Confirmation: (212) 668-0340

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

6



--------------------------------------------------------------------------------

  with a copy to the attention of:    Michael Babick, Vice President     
Telecopy No.: (212) 363-1459      Confirmation: (212) 208-3407
If to the Underwriter:   Deutsche Bank Securities Inc.      60 Wall Street, 19th
Floor      New York, New York 10005   

(b) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PROVISIONS.

(c) Assignments. This Agreement may not be assigned by any party without the
express written consent of each other party. Any assignment made in violation of
this Agreement shall be null and void.

(d) Amendments. This Agreement may be amended, modified, supplemented or
terminated only by written instrument or written instruments signed by the
parties hereto.

(e) Survival, Etc. The indemnity and contribution agreements contained in this
Agreement shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Indemnifying Party, (ii) the
issuance of the Notes or (iii) any termination of this Agreement, the
Underwriting Agreement or the Ambac Policy. The indemnification provided in this
Agreement will be in addition to any liability which the parties may otherwise
have and shall in no way limit any obligations of the Issuing Entity under the
Insurance Agreement.

(f) Headings. The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

(g) Counterparts. This Agreement may be executed in counterparts by the parties
hereto, and all such counterparts shall constitute one and the same instrument.

(h) No Proceedings. Each of Ambac and the Underwriter agrees that it will not
institute against the Issuing Entity or the Seller any involuntary proceeding or
otherwise institute any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceeding under any federal or state bankruptcy
or similar law until the date which is one year and one day or, if longer, the
then applicable preference period plus one day, since the last day on which any
Notes shall have been outstanding and all amounts payable to Ambac shall have
been paid in full.

(i) Consent to Jurisdiction.

THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE
STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND
TO OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD OR DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

7



--------------------------------------------------------------------------------

COURT. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION, SUIT
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THE
RELATED DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY
SUCH COURTS.

To the extent permitted by applicable law, the parties hereto shall not seek and
hereby waive the right to any review of the judgment of any such court by any
court of any other nation or jurisdiction which may be called upon to grant an
enforcement of such judgment.

Nothing contained in the Agreement shall limit or affect each party’s right to
serve process in any other manner permitted by law or to start legal proceedings
relating to this Agreement against any other Party or its property in the courts
of any jurisdiction.

(j) No Right of Set Off. None of the parties shall be entitled to exercise any
right of set off with respect to any amounts owing by such party under this
Agreement against any amounts owing to such party under any other agreement or
obligation.

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

 

AMBAC ASSURANCE CORPORATION By:        Name:   Title:

DEUTSCHE BANK SECURITIES INC.,

as Underwriter

By:        Name:   Title: By:        Name:   Title:

 

UPFC Auto Receivables Trust 2006-B

Indemnification Agreement Signature Page

9